DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-12 of copending Application No. 17/557426 (reference application). 
With regards to claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 are to be found in claim 1 of the copending Application. The difference between claim 1 of the present application and claim 1 of the copending application lies in the fact that the copending application includes many more elements and is this much more specific. Specifically, a crank assembly in the copending application contains more elements than a crank in the present application. Thus the invention of claim 1 of the copending application is in effect a species of the generic invention of claim 1 of the present application. Since claim 1 of the present application is anticipated by claim 1 of the copending application, it is not patentably distinct from the copending application.
With regards to claim 2, all the elements of claim 2 can be found in claims 11 and 12 of the copending application.
With regards to claim 3, all the elements of claim 3 can be found in claim 13 of the copending application.
With regards to claim 4, all the elements of claim 4 can be found in claim 14 of the copending application.
With regards to claim 5, all the elements of claim 5 can be found in claim 15 of the copending application.
With regards to claim 6, all the elements of claim 6 can be found in claim 16 of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yogo et al (US 4,938,047).
In reference to claim 1, Yogo et al discloses a tube bending device for bending a tube (W), comprising
an actuator (36),
a crank (25) mechanically coupled to the actuator (36),
a bending die (16) mechanically coupled to the crank, and
a clamp assembly (18) operatively coupled to the bending die (16) and configured to selectively secure the tube (w) to the bending die [see figure 1],
wherein
the actuator (36) selectively drives the crank [see col. 4 lines 48-56], 
the crank selective rotates the bending die [see col. 4 lines 52-54], and
the crank is configured to rotate the bending die over at least 180 degrees [see col. 4 lines 11-14].
In reference to claim 2, Yogo et al further discloses the actuator is a linear actuator [see col. 4 lines 21-23].
In reference to claim 3, the crank is configured to covert linear motion from the actuator into rotational motion acting on the bending die [see figures 5-6; col. 4 lines 48-56].
In reference to claim 4, the bending die includes a curved outer circumference around which the tube bends as the bending die rotates, as seen in figure 5 and 6 [see col. 4 lines 23-55].
In reference to claim 5, Yogo et al further discloses the bending die (16) includes an axle (14)mechanically coupled to the crank, as seen in figure 1.
In reference to claim 6, Yogo et al further discloses the bending die (16) is circular, as seen in figure 1.
In reference to claim 11, Yogo et al further discloses the crank includes a first link (34) mechanically coupled to the actuator (36), a second link (26) pivotally coupled to the first link (34), and a third link (30) pivotally coupled to the second link (26) and mechanically coupled to the bending die (16) [see col. 3 lines 34-55, col. 4 lines 3-23; figures 3, 5-6].
In reference to claim 12, the bending die (16) includes an axle (14) mechanically coupled to the third link (30) [ third link 30 is connected to second link 26 which connects to bending die via boss 29].
In reference to claim 13, Yogo et al further discloses the tube bending device is part of a tube bending system having a frame (11, 12), and the tube bending device further comprises a pressure die assembly (23) supported on the frame proximate the bending die (16) in a position to support the tube between the bending die assembly and the pressure die [see col. 3 lines 29-33; figure 4].
In reference to claim 20, Yogo et al discloses a tube bending device for bending a tube (W), comprising 
an actuator (36),
a crank (25) mechanically coupled to the actuator (36),
a bending die (16) mechanically coupled to the crank, and
a clamp assembly (18) operatively coupled to the bending die (16) and configured to selectively secure the tube (w) to the bending die [see figure 1],
wherein
the actuator (36) selectively drive the crank [see col. 4 lines 48-56], 
the crank selective rotates the bending die [see col. 4 lines 52-54], and
the crank includes a first link (34) mechanically coupled to the actuator (36), a second link (26) pivotally coupled to the first link (34), and a third link (30) pivotally coupled to the second link (26) and mechanically coupled to the bending die (16) [see col. 3 lines 34-55, col. 4 lines 3-23; figures 3, 5-6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubreuil (US 4,090,387).
In reference to claim 1, Dubreuil discloses a tube bending device for bending a tube, comprising
an actuator [see col. 3 lines 1-5],
a crank (3) mechanically coupled to the actuator,
a bending die (1) mechanically coupled to the crank [see col. 3 lines 31-33; figure 3], and
a clamp assembly (3a) operatively coupled to the bending die and configured to selectively secure the tube to the bending die [see col. 3 lines 51-64]
wherein
the actuator selectively drives the crank, 
the crank selective rotates the bending die, and
the crank is configured to rotate the bending die over at least 180 degrees [see col. 3 lines 56-col. 4 line 8; see figure 3].
In reference to claim 2, Dubreuil et al further discloses the actuator is a linear actuator [see col. 3 lines 1-5].
In reference to claim 3, the crank is configured to covert linear motion from the actuator into rotational motion acting on the bending die.
In reference to claim 4, the bending die includes a curved outer circumference around which the tube bends as the bending die rotates, as seen in figure 3 [see col. 3 line 56-col. 4 line 8].
In reference to claim 5, Dubreuil et al further discloses the bending die (1) includes an axle (2) mechanically coupled to the crank, as seen in figure 3.
In reference to claim 6, Yogo et al further discloses the bending die (1) is circular, as seen in figure 3.
In reference to claim 7, the bending die (1) is a partial circle defining a missing circle portion (10) when viewed from an axis about which the bending die rotates, as seen in figure 3 [see col. 4 lines 7-10].
In reference to claim 8, the curved outer circumference has a central angle of 270 degrees, as seen in figure 3.
In reference to claim 9, the clamp assembly includes a link plate coupled to the bending die and a clamp (3a) coupled to the link plate partially in the missing circle portion (10) and configured to selectively couple to the tube, as seen in figure 3 .
In reference to claim 10, the clamp is disposed proximate a terminal end of the curved outer circumference, as seen in figure 3.
Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725